Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 1 of 20 Page ID #:288



   1
       Mathew K. Higbee, Esq., SBN 241380
   2 HIGBEE & ASSOCIATES
       1504 Brookhollow Dr., Suite 112
   3 Santa Ana, CA 92705
       (714) 617-8336
   4 (714) 597-6559 facsimile
       Email: mhigbee@higbeeassociates.com
   5
       Attorney for Defendant
   6 ASSOCIATED PRESS
   7                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   8
   9    AVSPORT LLC,                              Case 2:20-cv-00871-DSF-JPR
  10                            Plaintiff,        NOTICE OF MOTION AND
                                                  MOTION FOR JUDGMENT ON
  11    v.                                        THE PLEADINGS
  12    THE ASSOCIATED PRESS; and
        DOES 1 through 10,
  13
  14                       Defendants.
  15
  16
  17          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  18          PLEASE TAKE NOTICE THAT on Monday, June 29, 2020, at 1:30 p.m.,
  19   or as soon thereafter as the matter may be heard in the courtroom of the Honorable
  20   Dale S. Fischer of the above-titled court, located at Courtroom 7D, 350 West 1st
  21   Street, Los Angeles, CA 90012, Defendant THE ASSOCIATED PRESS will move
  22   for an order, pursuant to Federal Rules of Civil Procedure 12(c), for judgment or
  23   declaratory judgment on the pleadings, on the basis that the Plaintiff’s unauthorized
  24   use of Copyrighted Images which gave rise to this action did not and does not
  25   constitute “fair use” under 17 U.S.C. § 107, in order to entitle Plaintiff to a
  26   declaratory judgment as requested.
  27          This motion is based on this Notice of Motion and supported by the
  28
                                          i
                        MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 2 of 20 Page ID #:289



   1
       accompanying Memorandum of Points and Authorities, the Declaration of Mathew
   2
       K. Higbee and Exhibits “1”-“5” attached thereto and incorporated therein, the
   3
       contents of any and all prior pleadings filed in this action to date including any
   4
       attachments and exhibits referenced and incorporated therein, plus any additional
   5
       evidence and arguments the Court may consider. This motion is made following
   6
       pre-motion conference of counsel pursuant to L.R. 7-3, which took place on March
   7
       20, 2020
   8
   9
       DATED: May 21, 2020                         Respectfully submitted,
  10
  11                                               /s/ Mathew K. Higbee
                                                   Mathew K. Higbee, Esq.,
  12                                               Cal. Bar No. 241380
                                                   HIGBEE & ASSOCIATES
  13                                               1504 Brookhollow Dr., Suite 112
                                                   Santa Ana, CA 92705
  14                                               (714) 617-8336
                                                   (714) 597-6559 facsimile
  15                                               mhigbee@higbeeassociates.com
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                         ii
                       MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 3 of 20 Page ID #:290



   1                                         TABLE OF CONTENTS
   2   I. INTRODUCTION ............................................................................................. 1
   3   II. STATEMENT OF FACTS .............................................................................. 2
   4   III. LEGAL ARGUMENT .................................................................................... 4
   5      A. Standard for Judgment on the Pleadings.................................................... 6
   6      B. The Plaintiff’s Unlicensed Use and Dissemination of AP’s Copyrighted
             Photos Did Not Constitute “Fair Use” ........................................................ 7
   7
             1. Purpose & Character of the Use ................................................................ 7
   8
             2. Nature of the Copyrighted Work .............................................................. 11
   9
             3. Amount and Substantiality of the Portion Used ...................................... 12
  10
             4. Effect of the Use on the Potential Market................................................ 14
  11
       IV. CONCLUSION .............................................................................................. 15
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               iii
                             MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 4 of 20 Page ID #:291



   1                                             TABLE OF AUTHORITIES
   2
       CASES
   3
       A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004 (9th Cir. 2001) .........................12
   4
       Balistreri v. Pacifica Police Dept., 901 F.2d 696 (9th Cir. 1990) ...............................7
   5
       Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ........................................................7
   6
       BWP Media USA, Inc. v. Gossip Cop Media, Inc. 196 F.Supp. 3d 395 (S.D.N.Y.
   7
       2016) ........................................................................................................................8, 9
   8
       Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569 (1994) ........................7, 10, 12, 14
   9
       Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188 (9th Cir. 1989) ............................6
  10
       Feist Publications, Inc. v. Rural Tel. Service Co., 499 U.S. 340 (1991) ...................12
  11
       Fitzgerald v. CBS Broadcasting, Inc., 491 F. Supp. 2d 177 (D. Mass. 2007) .........8, 9
  12
       Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542 (9th Cir.
  13
       1989) ............................................................................................................................6
  14
       Harper & Row, Publishers, Inc. v. Nation Enterprises, 471 U.S. 539 (1985) ....12, 13
  15
       Hustler Magazine, Inc. v. Moral Majority, Inc., 796 F.2d 1148 (9th Cir. 1986).......13
  16
       Kelly v. Arriba Soft Corp., 336 F.3d 811 (9th Cir. 2003) ....................................12, 13
  17
       Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792 (9th Cir. 2003)...................11
  18
       Ove v. Gwinn, 264 F.3d 817 (9th Cir. 2001) ...............................................................7
  19
       Perfect 10, Inc. v. Amazon.com, Inc. 508 F.3d 1146 (9th Cir. 2007) ..............7, 12, 15
  20
       Sadowski v. BackChina, LLC, No. H-17-1562, 2018 U.S. Dist. LEXIS 120875, at *4
  21
       (S.D. Tex. July 16, 2018) .............................................................................................9
  22
       VHT, Inc. v. Zillow Grp., Inc., 918 F.3d 723 (9th Cir. 2019) ............................ passim
  23
       Worldwide Church v. Philadelphia Church of God, 227 F.3D 1110 (9th Cir. 2000)
  24
       ...................................................................................................................................13
  25
  26    RULES
  27
        Fed. R. Civ. P. 12(c) ...................................................................................................6
  28
                                                   iv
                                 MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 5 of 20 Page ID #:292



   1             MEMORANDUM OF POINTS AND AUTHORITIES
   2   I.    INTRODUCTION
   3         Defendant The Associated Press (hereinafter “AP”), by and through its

   4   undersigned attorney of record, hereby moves for judgment on the pleadings

   5   pursuant to Fed. R. Civ. P. 12(c). Rule 12(c) provides that “[a]fter the pleadings are

   6   closed—but early enough not to delay trial—a party may move for judgment on

   7   the pleadings”. Fed. R. Civ. P. 12(c)(2020).

   8         The Plaintiff AvSport LLC a.k.a. AvSport of Lock Haven (hereinafter

   9   “Plaintiff”) is a self-described “flight school” based in Pennsylvania who charges

  10   hundreds to thousands of dollars for various types of flight tours, flight lessons and

  11   instructions, as well as fees for aircraft rentals and purchases. AP is a not-for-profit

  12   news agency based in New York City, is the recipient of over several dozen

  13   Pulitzer Prizes (over 30 of which were in its contributions to Photography) and the

  14   exclusive rights holder of an extensive library of copyrighted images, including the

  15   two copyrighted photographs that gave rise to this action.

  16         This action arose after AP discovered that Plaintiff had downloaded two of

  17   AP’s copyrighted photographs without a license and placed them in a PowerPoint

  18   presentation which was uploaded to Plaintiff’s business website and disseminated

  19   to the general public. After discovering the infringement, AP (through its

  20   agents/attorneys) sent correspondence to Plaintiff with evidence of the

  21   infringement, and demanded a reasonable compensation for unlicensed use of its

  22   copyrighted photographs. Although Plaintiff has admitted to copying, it has

  23   refused to accept responsibility for any copyright infringement, insisting that its

  24   use was subject to “fair use”.

  25         On January 28, 2020, the Plaintiff preemptively filed the current action

  26   seeking a declaratory judgment that it did not commit any copyright infringement,

  27   solely on the basis that its use of AP’s copyrighted materials constituted fair use.

  28   ///
                                          1
                        MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 6 of 20 Page ID #:293



   1   II.   STATEMENT OF FACTS
   2         AP is an established and respected not-for-profit news agency founded in

   3   1846 and headquartered in New York City. AP’s news reports are circulated in

   4   more than 1,300 newspapers and broadcasters around the world. AP has been

   5   awarded over four dozen Pulitzer Prizes, 31 of which were for its contributions to

   6   photography.

   7         AP is the exclusive rights holder to a large collection of original

   8   photography and other copyrighted material. These include the following two

   9   photographs that gave rise to this action:

  10           Title                                AP Catalog Image No.
  11           “Miracle on the Hudson”              090115148604
               “Asiana Airlines Flight 214”         232345237510
  12
  13   See Complaint (ECF Doc. 1), ¶14; Answer (ECF Doc. 19), ¶14 & Exh. “A” (ECF
  14   Doc. 19-1, pp.1-3) appended thereto.
  15         As the copyright holder to those two photographs above (hereinafter the
  16   “Copyrighted Photos”), AP holds the worldwide right to license and distribute
  17   those Photos, directly or indirectly through its distribution networks. As copyright
  18   holder, its rights also include the exclusive right to pursue legal remedies for
  19   unauthorized uses of those Photos.
  20         In 2019, AP discovered that the two Copyrighted Photos were being used by
  21   the Plaintiff. The Photos had been downloaded without a license and incorporated
  22   into materials that were created and owned by the Plaintiff, and placed on the
  23   Plaintiff’s internet website for dissemination to the general public. See Complaint,
  24   ¶¶16, 21; Answer, ¶21 & Exh. “C” (ECF Doc. 19-1, pp.6-104).
  25         As alleged in the Plaintiff’s own Complaint, it is a Pennsylvania-based
  26   limited liability company who also goes under other fictitious trade names,
  27   including “AvSport of Lock Haven”. Complaint, ¶¶1, 3. On its website (the same
  28   website where the Copyrighted Photos were found), the Plaintiff purports to be
                                          2
                        MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 7 of 20 Page ID #:294



   1   “flight school” that “specialize[s] in training candidates for the FAA Sport Pilot
   2   rating . . . at about half the cost and half the instructional time, needed to earn a
   3   Private Pilot license”. As of May 7, 2020, its website offered fee-based flight
   4   instructions and training to the general public in at least eight (8) different pricing
   5   packages. These packages range in price from $150 to $4,000. They include a
   6   single demo/sample flight for $150 (“A Taste of Freedom”), a one-session flight
   7   lesson for $300 (“Gateway to the Sky”), a four-session “mini course” for $1200
   8   (“Flight FUNdamentals”), a twelve-session module for $4000 (“Up, Up and
   9   Away”), and more. In addition to those charges, the website also facilitates and
  10   charges for the rental and purchase of aircrafts. See Decl. of Mathew K. Higbee,
  11   ¶¶5-7, & Exh’s. “1”-“3” (filed herewith).
  12         After discovering Plaintiff’s unlicensed use of the Copyrighted Photos on its
  13   website, AP reached out (through its agent, PicRights) to Plaintiff, requesting that
  14   Plaintiff produce proof of a valid license or other permission to use the
  15   Copyrighted Photos, or, in the alternative, remove the Photos from its site and
  16   provide reasonable compensation to AP for the infringements in the form of a
  17   retroactive license fee. Complaint, Exh. “A” (ECF Doc. 1-1). In response, Plaintiff
  18   did not produce any proof that it had ever received a license or other permission to
  19   use the Photos. At the same time, it did not deny that it had used the Photos on its
  20   website without a license or other permission from AP and displayed and
  21   disseminated them to the general public, but insisted that its use constituted “fair
  22   use” and thereby did not constitute infringement.
  23         Thereafter, AP retained the Law Firm of Higbee & Associates (“Higbee &
  24   Associates”) to help Defendant further enforce its rights over the Copyrighted
  25   Photos against Plaintiff for the latter’s infringement. Over a series of written
  26   correspondences between in November 2019 and January 2020, Higbee &
  27   Associates continued attempting to reach a resolution of the claim with Plaintiff in
  28   order to avoid litigation. Plaintiff again did not deny that it had downloaded and
                                          3
                        MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 8 of 20 Page ID #:295



   1   disseminated the Copyrighted Photos without any license or permission from AP,
   2   and eventually removed the Photos from its site. However, Plaintiff continued to
   3   deny any liability for copyright infringement and refused to make any
   4   compensation to AP for the unlicensed and unauthorized dissemination of AP’s
   5   Copyrighted Photos. See Answer, Exhs. “D”-“H” (ECF Doc. 19-1, pp.105-123).
   6          On January 28, 2020, Plaintiff preemptively filed the instant action for
   7   declaratory relief against Defendant under 28 U.S.C. § 2201. It now seeks a
   8   declaratory judgment from the Court that its prior licensed use and dissemination
   9   of AP’s Copyrighted Photos did not constitute copyright infringement—solely on
  10   the basis that its use constituted “fair use” under 17 U.S.C. § 107. Complaint, ¶¶5,
  11   48-55.
  12          On March 10, 2020, the Court entered a docket order granting AP’s request
  13   for extension to file its Answer, over the Plaintiff’s objection. See Docket Order
  14   Mar. 10, 2020 (ECF 18.) On March 27, 2020, AP filed a timely its Answer to the
  15   Complaint. The Answer included explanatory/supporting materials (indexed as
  16   Exhibits “A”-“F” and filed therewith) which were directly relevant to the
  17   allegations in the Complaint and AP’s responses, specifically referenced in the
  18   Answer and intended to be fully incorporated therein. See Answer (ECF Doc. 19)
  19   & Exhs. “A”-“F” (ECF 19-1, pp.1-123); Fed. R. Civ. P. 10(c)(“A copy of a written
  20   instrument that is an exhibit to a pleading is a part of the pleading for all
  21   purposes.”).
  22   III.   LEGAL ARGUMENT
  23          In this matter, the pleadings largely speak for themselves. In the Complaint,
  24   Plaintiff alleges that it is a Pennsylvania-based limited liability company who “also
  25   does business as AvSport of Lock Haven, a fictitious business name registered
  26   with the Pennsylvania Department of State”. Complaint, ¶¶1, 3. Plaintiff alleges
  27   that the current action for declaratory judgment arose from its use of the following
  28   two copyrighted photographs:
                                          4
                        MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 9 of 20 Page ID #:296



   1         - Photo 1 (“Miracle on the Hudson”), which depicts the January 15, 2009,
               emergency landing of US Airways Flight 1549 (Airbus A320) in the
   2           Hudson River.
   3         - Photo2 (“Asiana Airlines Flight 214”), which depicts the July 6, 2013,
               crash landing of Asiana Airlines Flight 214 (Boeing 777-200ER) at San
   4           Francisco Intl. Airport.
   5   See Complaint, ¶14 & Exhs. “A”, “C” (ECF Docs. 1-1, 1-3); Answer, ¶14 & Exh.
   6   “A” (ECF Doc. 19-1, pp.1-3).
   7         In AP’s Answer, AP states that “it is the owner and exclusive rights holder”
   8   of those two photographs (the “Copyrighted Photos”), true and correct copies of
   9   which were appended to the Answer as Exhibit “A” and incorporated into its
  10   responses. See Answer, ¶14 & Exh. “A”; Fed. R. Civ. P. 10(c)(“A copy of a
  11   written instrument that is an exhibit to a pleading is a part of the pleading for all
  12   purposes.”).
  13         Based on those and other allegations and exhibits attached to and
  14   incorporated in the Complaint, as well as AP’s Answer and exhibits filed in
  15   response thereto and incorporated therein, the following basic facts are not or
  16   cannot genuinely be disputed, or otherwise can be accepted as true for purposes of
  17   this motion:
  18           1) The current action arose in response to claims of copyright
                  infringement made by AP or its agents against Plaintiff over the use of
  19              two Copyrighted Photos of crashing/landing planes—as similarly
                  identified in the both of the parties’ prior pleadings and exhibits;
  20
               2) AP is the exclusive rights holder to those two “Copyrighted Photos”;
  21
               3) Plaintiff found and downloaded the Copyrighted Photos from a Google
  22              search and subsequently included the Copyrighted Photos as part of
                  certain materials that were placed on its website (including related
  23              webpages) at www.avsport.org, through which the materials were
                  disseminated to the general public;
  24
               4) Plaintiff never purchased a license or obtained other authorization to
  25              use the Copyrighted Photos.
  26
             Thus, the only question that remains in this action is whether Plaintiff’s use
  27
       of the Copyrighted Photos in the manner that it did—as described or demonstrated
  28
                                         5
                       MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 10 of 20 Page ID #:297



   1   in the pleadings—qualified as “fair use” under 17 U.S.C. § 107, in order to entitle
   2   Plaintiff to a declaratory judgment that it did not commit any copyright
   3   infringement. Other than fair use, the Plaintiff has not asserted or alleged any other
   4   legal justification for its unlicensed use and dissemination of the Copyrighted
   5   Photos.
   6         As the following demonstrates, the pleadings and exhibits in this matter
   7   show that the Plaintiff’s use and dissemination of AP’s Copyrighted Photos, do not
   8   qualify for a fair use defense against a charge of copyright infringement. As such,
   9   the Plaintiff is not entitled to a declaratory judgment in its favor, and judgment
  10   should be entered in favor of AP.
  11         A.    Standard for Judgment on the Pleadings
  12         Fed. R. Civ. P. 12(c) provides that “[a]fter the pleadings are closed—but

  13   early enough not to delay trial—a party may move for judgment on the pleadings”.

  14   Fed. R. Civ. P. 12(c). A Rule 12(c) motion for judgment on the pleadings is

  15   “functionally identical” to a Rule 12(b)(6) motion to dismiss for failure to state a

  16   claim. Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir. 1989).

  17   As such, a court may grant a Rule 12(c) motion for judgment on the pleadings if,

  18   taking all the allegations in the pleading as true, the moving party is entitled to

  19   judgment as a matter of law. Hal Roach Studios, Inc. v. Richard Feiner & Co.,

  20   Inc., 896 F.2d 1542, 1550 (9th Cir. 1989).

  21         While a court’s obligation to construe the allegations in the light most

  22   favorable to the nonmoving party, this does not mean that those allegations must

  23   be construed in a light favorable to the nonmoving party if such a construction

  24   cannot reasonably be made. Id. Dismissal of a claim or defense is proper if there

  25   is either a “lack of a cognizable legal theory” or “the absence of sufficient facts

  26   alleged under a cognizable legal theory” to sustain the claim or defense. Balistreri

  27   v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1990).

  28
                                         6
                       MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 11 of 20 Page ID #:298



   1         Thus, “[w]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss
   2   does not need detailed factual allegations, a plaintiff's obligation to provide the
   3   ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,
   4   and a formulaic recitation of a cause of action's elements will not do.” Bell Atl.
   5   Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal citation omitted).
   6   Conclusory allegations of law or unwarranted inferences of fact urged by the
   7   nonmoving party are insufficient to defeat a motion to dismiss. Ove v. Gwinn, 264
   8   F.3d 817, 821 (9th Cir. 2001).
   9         B.    The Plaintiff’s Unlicensed Use and Dissemination of AP’s
                   Copyrighted Photos Did Not Constitute “Fair Use”
  10
             “‘The fair use defense permits the use of copyrighted works without the
  11
       copyright owner's consent under certain situations.’” VHT, Inc. v. Zillow Grp., Inc.,
  12
       918 F.3d 723, 739 (9th Cir. 2019)(quoting Perfect 10, Inc. v. Amazon.com, Inc.,
  13
       508 F.3d 1146, 1163 (9th Cir. 2007)). To determine whether a particular user of
  14
       copyrighted material is entitled to fair use, Congress has provided the following
  15
       four non-exclusive factors to consider:
  16
             (1)    The purpose and character of the use, including whether such use is of
  17                a commercial nature or is for nonprofit educational purposes;
  18         (2)    The nature of the copyrighted work;
  19         (3)    The amount and substantiality of the portion used in relation to the
                    copyrighted work as a whole; and
  20
             (4)    The effect of the use upon the potential market for or value of the
  21                copyrighted work.
  22   17 U.S.C. § 107.

  23                1.     Purpose & Character of the Use

  24         The Supreme Court has explained that the primary purpose of the first

  25   statutory factor is to determine “whether and to what extent the work is

  26   transformative.” Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 579 (1994).

  27   “‘Because transformation advances copyright’s core goals, ‘[t]he more

  28
                                           7
                         MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 12 of 20 Page ID #:299



   1   transformative the new work, the less will be the significance of other factors.’”
   2   VHT, Inc., 918 F.3d at 740 (quoting Campbell, 510 U.S. at 579).
   3         Where the copyrighted material (as here) involved photographic images,
   4   courts have stated that “[u]sing a photo for the precise reason it was created does
   5   not support a finding that the nature and purpose of the use was fair." BWP Media
   6   USA, Inc. v. Gossip Cop Media, Inc. 196 F.Supp. 3d 395, 407 (S.D.N.Y. 2016)
   7   citing Fitzgerald v. CBS Broadcasting, Inc., 491 F. Supp. 2d 177 (D. Mass.
   8   2007)(finding a news outlet's use of a photojournalist's image of an arrest for the
   9   purpose of reporting on that arrest not transformative, as it used the photograph for
  10   the precise reason it was created).
  11         Plaintiff alleges in the Complaint that it “located the [Copyrighted Photos]
  12   using a Google Images search and downloaded the [Copyrighted Photos] directly
  13   from Google.” Complaint, ¶16. It further acknowledges in the Complaint that after
  14   downloading the Copyrighted Photos, it “incorporated the Photos into a
  15   PowerPoint presentation” (Id. at ¶21) which was then placed on its website and
  16   disseminated to the general public..
  17         In AP’s Answer, AP admits that the Plaintiff did, as alleged, incorporate the
  18   Copyrighted Photos into a Powerpoint presentation, and attached a true and correct
  19   copy of that presentation as Exhibit “C” of its Answer. Answer, ¶21 & Exh. “C”
  20   (ECF 19-1, pp. 6-104); Fed. R. Civ. P. 10(c)(“A copy of a written instrument that
  21   is an exhibit to a pleading is a part of the pleading for all purposes.”). In the
  22   Plaintiff’s Complaint, Plaintiff alleges that in response to AP’s initial claim of
  23   copyright infringement by its agent (PicRights):
  24         Plaintiff responded in writing to the PicRights correspondence with
             descriptions of how the images were used (e.g., that they were “shown in
  25         free public safety seminars, with the intent of providing continuing
             education to pilots,” and that the “accident photos [were] juxtaposed against
  26         cockpit voice recorder recordings and FAA air traffic control transcripts,
             along with other materials taken from NTSB accident reports, allowing a
  27         complete accident reconstruction in these seminars”)
  28   Complaint, ¶30 (emphasis added).
                                          8
                        MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 13 of 20 Page ID #:300



   1            Plaintiff further explains that “[t]he Photos were enhanced by adding
   2   transcriptions and recordings of cockpit voice recorders and radio communication
   3   with air traffic control.” Id. at ¶21. Plaintiff acknowledged that it “incorporated
   4   these Photos into a PowerPoint” and “the photos were intended to graphically
   5   illustrate the disparate outcomes an aircraft in an emergency might encounter, with
   6   and without effective CRM techniques. Id. at ¶22.
   7            Here, it is evident from the pleadings that Plaintiff copied the entirety of the
   8   Copyrighted Photos and simply reinserted the Photos “verbatim” into its
   9   instructional materials, which were then placed on its internet website and made
  10   accessible (i.e., disseminated) to the general public. Plaintiff’s presentment of the
  11   Copyrighted Photos themselves—as contained in its written materials placed on its
  12   website and disseminated to the worldwide public—had little or no transformative
  13   value.
  14            Plaintiff’s alleged “enhancements” (such as the alleged “transcriptions and
  15   recordings of cockpit voice recorders and radio communication with air traffic
  16   control”) added little or nothing to the original Photos, and in any event, were
  17   neither included nor apparent in the written version of the presentation placed on
  18   its site and disseminated to the general public. See Sadowski v. BackChina, LLC,
  19   No. H-17-1562, 2018 U.S. Dist. LEXIS 120875, at *4 (S.D. Tex. July 16,
  20   2018)(“While the picture compliments the text, so would any picture of a car with
  21   snow around it. Nobility of the user’s purpose does not widen the scope of fair
  22   use.”).
  23             The photographic images were used “for the precise reason [they were]
  24   created” and therefore “does not support a finding that the nature and purpose of
  25   the use was fair.” BWP Media USA, Inc., 196 F.Supp. 3d at 407; Fitzgerald., Inc.,
  26   491 F. Supp. 2d 177 (finding a news outlet's use of a photojournalist's image of an
  27   arrest for the purpose of reporting on that arrest not transformative, as it used the
  28   photograph for the precise reason it was created).
                                            9
                          MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 14 of 20 Page ID #:301



   1         Plaintiff also relies heavily on the claim that its unlicensed use of the
   2   Copyrighted Photos were intended to be educational and “entirely non-
   3   commercial” Complaint, ¶53. However, the Supreme Court has long indicated that
   4   “the mere fact that a use is educational and not for profit does not insulate it from a
   5   finding of infringement, any more than the commercial character of a use bars a
   6   finding of fairness.” Campbell, 510 U.S. at 584. Thus, the fact that the Plaintiff
   7   used or intended to use the Copyrighted Photos in connection with instructional
   8   sessions or seminars that were given to the public without charge did not cause the
   9   Photos to lose their copyright protections, shield the Plaintiff from liability for
  10   copyright infringement or create a presumption of fair use.
  11         Moreover, while there may well be an educational motive or component in
  12   Plaintiff’s use or intended use of the Copyrighted Photos, Plaintiff’s claim that its
  13   use or intended use was “entirely non-commercial” is disingenuous. The
  14   allegations and exhibits incorporated into the pleadings clearly reveal that the
  15   Copyrighted Photos were used or intended not solely to “promote aviation safety”.
  16   Instead, the Photos were incorporated into written instructional materials that were
  17   specifically placed on Plaintiff’s internet website (www.avsport.org), where it was
  18   accessible and disseminated to the general public—with Plaintiff’s name
  19   (AvSport/AvSport of Lock Haven) prominently displayed throughout the
  20   materials. See Answer, Exh. “C” (ECF Doc. 19-1, pp. 6-104). Indeed, the materials
  21   specifically state that the presentation is “brought to you by” Plaintiff, and the
  22   slides at the end of the presentation direct attendees to Plaintiff’s website. Id.
  23         As alleged in Plaintiff’s own Complaint, it is a Pennsylvania-based limited
  24   liability company who also goes under other fictitious trade names, including
  25   “AvSport of Lock Haven”. Complaint, ¶¶1, 3. Plaintiff has never claimed or
  26   alleged that it is itself a non-profit organization or entity. In fact, on Plaintiff’s own
  27   website (the same website where the materials containing the Copyrighted Photos
  28   were found), Plaintiff purports to be “flight school” that “specialize[s] in training
                                          10
                        MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 15 of 20 Page ID #:302



   1   candidates for the FAA Sport Pilot rating . . . at about half the cost and half the
   2   instructional time, needed to earn a Private Pilot license”. See Decl. of Mathew K.
   3   Higbee, ¶¶5-7, & Exhs. “1”-“3” (filed herewith). As of May 2020, its website
   4   offered fee-based flight tours, flight instructions and training to the general public
   5   in at least eight (8) different pricing packages. Id. These packages range in price
   6   from $150 to $4,000. Id. They include a single demo or sample flight for $150 (“A
   7   Taste of Freedom”), a one-session flight lesson for $300 cost (“Gateway to the
   8   Sky”), a four-session “mini course” for $1200 (“Flight FUNdamentals”), a twelve-
   9   session module for $4000 (“Up, Up and Away”), and more. Id.
  10         In addition, Plaintiff’s website facilitates the rental and purchase of aircrafts,
  11   and contains an itemized list of fees charged for those services. See Decl. of
  12   Higbee, ¶9, & Exh. “5” (filed herewith). Thus, it is evident that the Plaintiff is a
  13   private, for-profit commercial entity—a self-described “flight school”—and the
  14   obvious intent (at least in part) of giving lectures and placing the written
  15   instructional materials that contained the Copyrighted Photos on its website was to
  16   promote its name recognition, draw potential customers to its site, and ultimately
  17   boost the company’s profitability.
  18         For all those reasons, the first statutory factor under 17 U.S.C. § 107 weighs
  19   against a finding of fair use.
  20                2.     Nature of the Copyrighted Work
  21         In analyzing the second statutory factor for fair use, courts including the
  22   Ninth Circuit have long held that creative works are afforded more protection than
  23   fact-based works. See Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792, 800
  24   (9th Cir. 2003), citing Campbell, 510 U.S. at 586. “‘Works that are creative in
  25   nature are ‘closer to the core of intended copyright protection’ than are more fact-
  26   based works.’” A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1016 (9th Cir.
  27   2001)(quoting Campbell, 510 U.S. at 586). A work that involves “more than a de
  28
                                           11
                         MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 16 of 20 Page ID #:303



   1   minimis quantum of creativity” is entitled to copyright protection. Feist
   2   Publications, Inc. v. Rural Tel. Service Co., 499 U.S. 340, 363 (1991).
   3         The Ninth Circuit has indicated that “photographer’ images” are particularly
   4   “creative, especially when they are created for public viewing. Perfect 10, Inc. v.
   5   Amazon.com, Inc. 508 F.3d 1146, 1167 (9th Cir. 2007); Kelly v. Arriba Soft Corp.,
   6   336 F.3d 811, 820 (9th Cir. 2003); VHT, Inc., 918 F.3d at 723.
   7         Here, the two Copyrighted Photos that gave rise to this action are
   8   photographic images that were professionally captured by AP photojournalists and
   9   were “created for public viewing”. The first photo (“Miracle on the Hudson”) is a
  10   photo depicting the remarkable emergency landing of US Airways Flight 1549
  11   (flying an Airbus A320) in the Hudson River on January 15, 2009. The second
  12   photo (“Asiana Airlines Flight 214”) is a photo depicting the tragic crash landing
  13   of Asiana Airlines Flight 214 (flying a Boeing 777-200ER) at San Francisco Intl.
  14   Airport on July 6, 2013. See Complaint, ¶14, & Exh. “A”, “C” (ECF Docs. 1-1, 1-
  15   3); Answer, ¶14 & Exh. “A” (ECF Doc. 19-1, pp.1-3). Because the Copyrighted
  16   Photos at issue are both inherently creative professional photographic images, they
  17   are “closer to the core of intended copyright protection”. Napster, Inc., 239 F.3d at
  18   1016 (quoting Campbell, 510 U.S. at 586). At the very least, the Photos possess
  19   “more than a de minimis quantum of creativity”, and are therefore entitled to
  20   copyright protection. Feist Publications, Inc., 499 U.S. at 363.
  21         As such, the second statutory factor under 17 U.S.C. § 107, weighs against a
  22   finding of fair use in this matter.
  23                3.     Amount and Substantiality of the Portion Used
  24         For the third factor, the relevant question is “whether ‘a substantial portion
  25   of the infringing work was copied verbatim’ from the copyrighted work”.
  26   Campbell, 510 U.S. at 587-88, citing Harper & Row, Publishers, Inc. v. Nation
  27   Enterprises, 471 U.S. 539, 565 (1985).        Where a “substantial portion of the
  28   infringing work was copied verbatim”, it “is evidence of the qualitative value of
                                           12
                         MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 17 of 20 Page ID #:304



   1   the copied material, both to the originator and to the plagiarist who seeks to profit
   2   from marketing someone else's copyrighted expression.” Harper & Row, 471 U.S.
   3   at 565.
   4         Thus, the Ninth Circuit has indicated that “[w]hile ‘wholesale copying does
   5   not preclude fair use per se,’ copying an entire work ‘militates against a finding of
   6   fair use.’” Worldwide Church v. Philadelphia Church of God, 227 F.3D 1110,
   7   1118 (9th Cir. 2000) (quoting Hustler Magazine, Inc. v. Moral Majority, Inc., 796
   8   F.2d 1148, 1155 (9th Cir. 1986)); VHT, Inc., 918 F.3d at 744 (accord). Copying
   9   another’s work entirely may be deemed fair use only where it was “‘necessary’”,
  10   from a user’s or viewer’s perspective, to “‘allow users to recognize the image and
  11   decide whether to pursue more information about the image or the originating web
  12   site’”. VHT, Inc., 918 F.3d at 744 (quoting Kelly v. Arriba Soft Corp., 336 F.3d
  13   811, 821 (9th Cir. 2003)).
  14         Here, it is evident from the pleadings that Plaintiff copied the entirety of the
  15   AP’s Copyrighted Photos and simply reinserted the Photos “verbatim” into its
  16   materials which were then publically displayed in various presentations, placed on
  17   Plaintiff’s business website, and made accessible (i.e., disseminated) to the general
  18   public. See Complaint, ¶14 & Exhs. “A”, “C” (ECF Docs. 1-1, 1-3); Answer, ¶14
  19   & Exhs. “A”, “C” (ECF Docs. 19-1, pp.1-3, 6-104). Plaintiff’s copying, displaying,
  20   and dissemination of the Photos in their entirety were neither necessary nor
  21   justified Plaintiff’s alleged intended purpose of “educating” the public about
  22   “aviation safety”.
  23         Indeed, AP’s Copyrighted Photos show the aftermath of the events in
  24   question. Plaintiff’s purported justification for use of the Copyrighted Photo – i.e.
  25   to teach and illustrate Crew Resource Management techniques to be use during an
  26   emergency situation – suggests that Plaintiff’s presentation was centered with the
  27   moments leading up to when the Copyrighted Photos were taken. This is further
  28   supported by the fact that Plaintiff states that the use of the Copyrighted Photos
                                         13
                       MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 18 of 20 Page ID #:305



   1   were “juxtaposed against cockpit voice recorder recordings and FAA air traffic
   2   control transcripts” both of which concern the moments leading to the accidents
   3   and not their aftermath. See Complaint, ¶30.
   4         Even if Plaintiff was interested in illustrating the aftermath of aviation
   5   accidents in the context of discussing Crew Resource Management techniques, the
   6   Copyrighted Photos themselves would not be helpful in achieving that objective.
   7   Plaintiff does not purport to analyze the content of the Copyrighted Photos
   8   themselves in its presentation, nor does Plaintiff contend that the Copyrighted
   9   Photos directly illustrates any of the techniques being taught. Indeed, the Asiana
  10   Airlines Flight 214 photo does not even depict any crew or passengers at all. This
  11   is important, because Plaintiff cannot show that the amount and substantiality of
  12   the portion of the Copyrighted Photos that it used was in any way necessary to the
  13   purported “educational” purpose of its materials.
  14         Thus, the third statutory factor also militates against a finding of fair use.
  15                4.     Effect of the Use on the Potential Market
  16         With respect to the final factor, the Supreme Court has held: “To defeat a
  17   fair use defense, ‘one need only show that if the challenged use should become
  18   widespread, it would adversely affect the potential market for the copyrighted
  19   work.’” VHT, Inc., 918 F.3d at 744 (quoting Harper & Row Publishers, 471 U.S.
  20   at 568)(further citations omitted). Courts must “consider not only the extent of
  21   market harm caused by the particular actions of the alleged infringer, but also
  22   ‘whether unrestricted and widespread conduct of the sort engaged in by the
  23   defendant . . . would result in a substantially adverse impact on the potential
  24   market’ for the original.” Campbell, 510 U.S. at 590 (emphasis added)(citation
  25   omitted). In VHT, Inc., the Ninth Circuit found that this factor weighed against fair
  26   use because even though the copyright holder (VHT) had licensed only a handful
  27   of photos for secondary uses (and none on a searchable database), that market was
  28
                                           14
                         MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 19 of 20 Page ID #:306



   1   more than ‘hypothetical.’” VHT, Inc., 918 F.3d at 744 (quoting Perfect 10, Inc. v.
   2   Amazon.com, Inc., 508 F.3d 1146, 1168 (9th Cir. 2007)).
   3         Here, AP is an established, respected Pulitzer Prize-winning news agency
   4   who holds the copyrights to an extensive library of photojournalist photographs,
   5   including the two at issue in this matter. AP earns income from the licensing of its
   6   copyrighted images. The unlicensed and uncompensated use and dissemination of
   7   its copyrighted material by Plaintiff devalues those photos and harms AP’s ability
   8   to enforce its copyrights and generate revenue from prospective licensees. While
   9   Plaintiff’s infringement on its own may not be financially significant, the focus of
  10   the fourth statutory factor of fair use is not on the degree of harm caused by a
  11   single infringer, but instead, on the harm caused by multitudes of similar
  12   infringers.
  13         Here, the pleadings reveal that AP had—prior to the filing of this action—
  14   provided to Plaintiff evidence of AP’s licensing of the two Copyrighted Images at
  15   issue and the standard price that AP charged for the licensing of each image
  16   ($735/each). See Answer, Exh. “E”, “H” (ECF Docs. 19-1, pp.110-113, 120-123).
  17         Thus, the fourth factor under 17 U.S.C. § 107 also weighs against fair use.
  18   IV.   CONCLUSION
  19         For the foregoing reasons, AP asks that the Court grant the instant motion
  20   for judgment on the pleadings, deny the Plaintiff’s request for declaratory
  21   judgment, and grant such other and further relief as the Court deems proper.
  22
       DATED: May 21, 2020                          Respectfully submitted,
  23
                                                    /s/ Mathew K. Higbee
  24                                                Mathew K. Higbee, Esq.,
                                                    Cal. Bar No. 241380
  25                                                HIGBEE & ASSOCIATES
                                                    1504 Brookhollow Dr., Suite 112
  26                                                Santa Ana, CA 92705
                                                    (714) 617-8336
  27                                                (714) 597-6559 facsimile
                                                    mhigbee@higbeeassociates.com
  28
                                         15
                       MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:20-cv-00871-DSF-JPR Document 24 Filed 05/21/20 Page 20 of 20 Page ID #:307



   1                                 PROOF OF SERVICE

   2   I, the undersigned, say:

   3
   4         I am a citizen of the United States and I am a member of the Bar of this

   5   Court. I am over the age of 18 and not a party to the within action My business

   6   address is 1504 Brookhollow Dr., Ste 112, Santa Ana, California, 92705.

   7         On May 21, 2020 I caused to be served the foregoing documents:
   8
   9   MOTION FOR JUDGMENT ON THE PLEADINGS; DECLARATION OF
       MATHEW K. HIGBEE; PROPOSED ORDER
  10
  11   X     I hereby certify that I electronically filed the foregoing with the Clerk of the

  12   Court for the United States District Court, Central District of California using the

  13   CM/ECF system which will send notice of such filing to the following registered

  14   CM/ECF users:

  15
             R. Christopher Harshman chris@packetlaw.com
  16
  17
             I certify under penalty of perjury under the laws of the United States that the
  18
       foregoing is true and correct. Executed on May 21, 2020 at Santa Ana, California.
  19
  20                                                 /s/ Mathew K. Higbee
                                                        Mathew K. Higbee
  21
  22
  23
  24
  25
  26
  27
  28
                                          16
                        MOTION FOR JUDGMENT ON THE PLEADINGS
